NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELMER SIMON VELASQUEZ,                          No.    18-71561

                Petitioner,                     Agency No. A200-953-315

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2020**
                              Pasadena, California

Before: CALLAHAN, BUMATAY, and VANDYKE, Circuit Judges.

      Elmer Simon Velasquez petitions for review of the Board of Immigration

Appeals’ (BIA) decision affirming an Immigration Judge’s (IJ) denial of his

application for withholding of removal and application for protection under the

Convention Against Torture (CAT). We review denials of withholding of removal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and CAT protection for “substantial evidence.” Quijada-Aguilar v. Lynch, 799

F.3d 1303, 1305 (9th Cir. 2015); Zetino v. Holder, 622 F.3d 1007, 1015 (9th Cir.

2010). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for

review.

      1.     Substantial evidence in the record supports the BIA’s determination

that Velasquez failed to show that his past harm rose to the level of persecution or

an objectively clear probability of future persecution. To succeed on a petition for

withholding of removal, a petitioner must show a clear probability of the threat to

his life or freedom if deported through either a presumption of fear of future

persecution based on past persecution, or an independent clear probability of future

persecution. Tamang v. Holder, 598 F.3d 1083, 1091 (9th Cir. 2010). Although

Velasquez testified regarding several fights between himself and gang members in

Guatemala when he was in school between 1994 and 1999, he presented no

evidence regarding the frequency, duration, or severity of the fights. Velasquez

may have believed gang members were threatening him when they said that he

“had to be with them one way or another, on good terms or bad terms,” but the

record does not reflect any specific consequences to Velasquez or his family from

his refusal to join a gang. See Mashiri v. Ashcroft, 383 F.3d 1112, 1119 (9th Cir.

2004) (“[T]hreats may be compelling evidence of past persecution, particularly

when they are specific and menacing and are accompanied by evidence of violent


                                          2
confrontations…”). Gang members stated they were not interested in his father,

and other than the shooting incident in 2009 by an unidentified individual with

unknown motivations, there is no evidence that Velasquez’s family has suffered

any harm by gang members. The BIA reasonably found that Velasquez had not

presented evidence of past persecution or an objectively clear probability of future

persecution.

      2.       Substantial evidence supports the BIA’s determination that

Velasquez’s harm was not on account of his membership in a particular social

group. An applicant seeking withholding of removal based on claims of

membership in a particular social group must establish that the group is composed

of members who share a common immutable characteristic, defined with

particularity, and socially distinct within the society in question. Reyes v. Lynch,

842 F.3d 1125, 1134-37 (9th Cir. 2016). Although the social distinction prong of

this determination is made on a case-by-case basis, we have repeatedly found

groups like the one proposed by Velasquez not to be protected social groups. Id. at

1137 (former members of the Mara 18 gang in El Salvador who have renounced

their membership); Diaz Torres v. Barr, 963 F.3d 976, 980-81 (9th Cir. 2020)

(professionals who refuse to cooperate with drug cartels in Mexico); Conde

Quevado v. Barr, 947 F.3d 1238, 1242-43 (9th Cir. 2020) (people who report

criminal activity of gangs in Guatemala). In support of his claim, Velasquez


                                          3
presented no evidence indicating that his proposed social group, people who have

expressed opposition to gang recruitment, is viewed as socially particularized or

distinct within Guatemala.

      3.     The BIA found that the IJ’s application of the “central reason”

standard, rather than evaluating whether a protected ground was “a reason” for

Velasquez’s harm, was harmless error. Because Velasquez was reasonably found

not to be a member of any cognizable social group, his membership in such a

group could not be “a reason” or a “central reason” for his alleged persecution.

      4.     Substantial evidence supports the BIA’s determination that it is not

more likely than not that Velasquez would be tortured with the acquiescence of the

government if returned to Guatemala. A petitioner for CAT protection must

establish that it is more likely than not that he or she would be tortured if removed

to the proposed country of removal. Kamalthas v. INS, 251 F.3d 1279, 1284 (9th

Cir. 2001). The record does not show that Velasquez was tortured in the past.

Moreover, he appears able to relocate within Guatemala, as he did previously

while working for the government. The Guatemalan government does not

acquiesce to his torture simply because police officers are unable to be with

Velasquez at all times. Velasquez has not shown a likelihood of torture if he is

returned to Guatemala.

      PETITION DENIED.


                                          4